Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 1 of 34

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

DISTRICT OF GEORGIA
ATLANTA DIVISION
CHRISTINA MADDOX,
Plaintiff,
Vv. Case No.

THOMSON REUTERS (TAX &
ACCOUNTING) INC.,

 

Defendant
COMPLAINT

Plaintiff CHRISTINA MADDOX (“Plaintiff”), by and through counsel,
brings this action under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights
Act of 1964, 42 U.S.C.§ 2000e, et seqg., as amended (“Title VII”); the Civil
Rights Act of 1991; and Georgia law against Defendant THOMSON
REUTERS (TAX & ACCOUNTING) INC. (“Defendant” or “Thomson

Reuters”), showing as follows:

 

 
Case 1:20-cv-04378-MHC-AJB Document 1 Filed 10/26/20 Page 2 of 34

PARTIES, JURISDICATION, VENUE, &
PROCEDURAL PREREQUISITES TO SUIT
1.

Plaintiff is a citizen of the United States and resides in Hall County,

Georgia. Plaintiff was born in February 1962. Plaintiff is a woman.
2.

Defendant is a Texas corporation authorized and registered to do
business in the State of Georgia and doing business in the State of Georgia,
including the Northern District of Georgia. Defendant’s registered agent in
the State of Georgia is Corporation Service Company, and Defendant’s
registered address in the State of Georgia is 40 Technology Parkway South,
Suite 300, Norcross, Gwinnett County, Georgia 30092, within the Atlanta
Division of the Northern District of Georgia. LR 3.1.A. and App. A, I NDGa.

3.

Defendant may be served with process through its registered agent in
the State of Georgia.

4,

This Court has subject matter jurisdiction for the claims in this action
under the ADEA, Title VII, and the Civil Rights Act of 1991 pursuant to 28

U.S.C.A. § 13831, 42 U.S.C. § 2000e-5(f)(3), and 29 U.S.C. § 626(c).
2

 

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 3 of 34

5.

This Court has supplemental jurisdiction over Plaintiffs claims under
Georgia law for intentional infliction of emotional distress, negligence,
punitive damages, and attorney’s fees pursuant to 28 U.S.C. § 1367(a)
because those claims are so related to claims in this action under federal
statutes that they form part of the same case or controversy.

6.

Additionally, this Court has jurisdiction over Plaintiffs claims under
Georgia law for intentional infliction of emotional distress, negligence,
punitive damages, and attorney’s fees on the basis of diversity of citizenship
pursuant to 28 U.S.C. § 1332(a). Plaintiff and Defendant are citizens of
different states, and the sum in controversy exceeds $75,000.00.

7.
Defendant is subject to the personal jurisdiction of this Court.
8.

Venue is proper in the United States District Court for the Northern

District of Georgia, Atlanta Division, pursuant to 28 U.S.C. § 1391(b), 42

U.S.C. § 2000e-5()(3), and LR 3.1.B. NDGa.

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 4 of 34

9.

Defendant is a corporation engaged in an industry affecting commerce
which has twenty or more employees for each working day in each of twenty
or more calendar weeks in the current or preceding calendar year. Defendant
is an employer as defined by the ADEA. 29 U.S.C. § 630(b). Defendant is an
employer as defined by Title VII. 42 U.S.C. § 2000e(b).

10.

Plaintiff has satisfied all conditions precedent to jurisdiction and filing
this action. Plaintiff filed a Charge of Employment Discrimination with the
Equal Employment Opportunity Commission (“EEOC”) asserting
discrimination on the basis of age and sex within 180 days of the
discriminatory acts forming the basis of Plaintiffs claims. The EEOC issued
Plaintiff Notice of Right to Sue (Issued upon Request) on July 28, 2020, a true
and accurate copy of which is attached hereto as Exhibit A. Plaintiff files this
action within 90 days of her receipt of the Notice of Right to Sue.

FACTUAL ALLEGATIONS
11.

Defendant initially hired Plaintiff in 1990 as an Account Manager. In

or about 1995, Plaintiff was promoted to a Key Account Manager. In 2002,

Plaintiff was promoted to a Sales Account Manager. In 2007, Plaintiff was
4

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 5 of 34

promoted to the Area Sales Manager for the Enterprise Market Division of
Defendant, managing the largest region of Thomson Reuters’ Corporate
Large Divisions. In January in 2019, Plaintiff was promoted to the Area
Sales Manager for the Eastern U.S. Large Corporate Market Segment. In
total, Plaintiff worked for Defendant for almost thirty (30) consecutive years.
While employed by Defendant, Plaintiff worked from her home office in
Gainesville, Hall County, Georgia.

12.

Plaintiff was qualified to do her job, as exemplified through numerous
achievements and commendations she received for her performance
throughout her employment at Thompson Reuters. During Plaintiffs
leadership, her region achieved the following:

a. In 2019, Region lead the Nation out of 12 Regions at 100% of
Goal

b. In 2018, Region ranked first nationally out of 10 Regions at 107%
of Goal

c. In 2017, Region ranked second nationally out of 10 Regions

d. From 2014 to 2016 Region ranked first nationally out of 12 (10 of
10, at 116%, 108%, & 124% of Goal Respectively)

e. In 2013 Region ranked second nationally out of 15 Regions
5

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 6 of 34

f. In 2012 Region ranked first nationally out of 15 Regions at 109%
g. From 2008 to 2011 Region ranked number two region in the
country.
13.

During Plaintiffs employment with Thomson Reuter she was awarded
numerous commendations for her exceptional work. Plaintiff achieved the
following in her time at Thomson Reuters:

a. In 2007, Plaintiffs, first year as a Manager, she finished 108% of
Quota #2 out of 15 Regions (approximately 150 Account
Managers)

b. Plaintiff was a Member of Achievers Club Earning Top 3%
performance in 2002, 2008, 2005, 2006, and 2007

c. In 2006, Plaintiff was the Account Manager achieving the highest
sales in the United States accounting market nationally the first
year following Thomson Reuters’ acquisition of PPC

d. Plaintiff lead a Team of 10 Sales Managers across the Eastern
U.S responsible for $30 million plus in revenue: 15% new sales /
85% recurring revenue of Thomson Reuters’ award winning

platform, Checkpoint

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 7 of 34

e. Plaintiff earned President Board Club for exceptional sales
performance against assigned year-end targets. She was a
member of President Board for highest achievement, earning
Club Trips in the years 1991, 1994, 1995, 1996, 1997, 2001, 20038,
2007, 2010, 2012, 2014, 2015, and most recently went to Punta
Mita in 2019 for 2018 performance

f. From 1990 to 1995 Plaintiff managed a $1.7 million-dollar
territory and grew by 10% each year

g. Plaintiff was selected to serve on Sales Advisory Board to
represent sales force to the Executive Management Team and
Marketing & Product Development team for new product
developments, enhancements, pricing strategy, and product
quality initiatives

h. Plaintiff was selected to an exclusive sales force of five with
Thomson Reuters’ compliance business managers for Fast Tax in
5 states to present and win market share against major
competitors of the Public Accounting market. She worked directly
with the President & CEO of Thomson Reuters Tax & Accounting

i. Plaintiff achieved 205% of year-end new sales revenue goals in

Inaugural Year (1995-96) of Key Account Program by market
7

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 8 of 34

penetration and expansion of key account customer and new
prospects

j. Plaintiff was selected among 230 sales managers to develop
global new sales and existing revenue growth in Fortune 1000
Corporations, large foreign-owned corporations, and top 500 law
firms

k. Plaintiff served as part of an exclusive sales team to launch RIA’s
first release of Thomson Reuters’ web-based Checkpoint by
traveling to each major territory to present the Product

l. Plaintiff was awarded Thomson Reuters Sales Leadership
Excellence Certification.

14.

Over the course of Plaintiff's tenure at Thomson Reuters, she was
passed over for management positions several times for younger, less
experienced, lower sales attainment male colleagues.

15.

Throughout Plaintiffs 29 years plus employment at Thomson Reuters,
she received only positive employee evaluations. Plaintiff never received any
complaints or any form of reprimand until termination of her employment on

July 1, 2019.

 
Case 1:20-cv-04378-MHC-AJB Document 1 Filed 10/26/20 Page 9 of 34

16.

Defendant alleges Plaintiffs termination is justified by reason of an
internal Thomson Reuters investigation concerning an e-mail dated
November 28, 2018, eight months prior Plaintiff's termination, from Amanda
Pilman of Ed Lloyd & Associates PLLC (“Lloyd & Associates”, a Thomson
Reuters customer) to Tim Player, a representative of Thomson Reuters (who
reported to Plaintiff at that time), on which Plaintiff was copied. The e-mail
concerned a product renewal. Following the November 28, 2018 email was a
November 29, 2018 e-mail from Plaintiff to reinstate the products in question
because they had expired by mistake.

17.

At the time of the e-mail exchange between Ms. Pilman and Mr. Player,
Plaintiff was the Area Sales Manager for the Enterprise Market Division of
Thomson Reuters. Plaintiff managed ten sales associates, each with
thousands of customers in a large territory with a total value of at least
$25,000,000.00. The renewal at issue on the November 28, 2018 e-mail
involved a very small account, likely generating less than $3,000.00,
representing less than .01% of Plaintiffs territory. Plaintiff had no

individual relationship with the customer on the subject account.

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 10 of 34

18.

On or about June 27, 2019, Thomson Reuters opened an internal

investigation on Plaintiff regarding the November 28, 2018 e-mail.
19.

Upon the initiation of the investigation, Plaintiff contacted Human
Resources to ask who advocates for employees and whether she should obtain
an attorney. Human Resources directed that Plaintiff speak with her
supervisor, Marc Mehlman, with whom Plaintiff spoke by telephone. Mr.
Mehlman asked how many years Plaintiff had been with the company and
whether she had ever received any complaints or any form of reprimand.
Plaintiff responded she had been with Thomson Reuters for 29 years and had
never received any complaints or been reprimanded. Mr. Mehlman advised
Plaintiff to not worry about it, just finish the quarter strong.

20.

At no point or time did the Thomson Reuters investigator indicated to

Plaintiff that she was in trouble or that her job was in jeopardy.
21.

The Thompson Reuters investigator asked two questions, whether or

not Plaintiff recalled a conversation with the customer and why the e-mail

did not hit the Thomson Reuters server. At the time of the investigation,

10

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 11 of 34

eight months after the receipt of the November 28, 2018 e-mails, Plaintiff did
not recall receiving the e-mail or any facts surrounding the e-mail. Plaintiff
stated she knew the e-mail was in her inbox, and that she has never forged or
altered a customer’s e-mail in any way.

22.

Plaintiff stated that it is possible that the language in dispute (“Please
make sure our products renew!”) was an internal note to herself or others
within Thomson Reuters confirming her understanding. The text format of
the language in dispute is distinguishable from the remainder of the text of
the e-mail.

23.

In or about June of 2019, Tim Player communicated to Plaintiff that he
remembered speaking to the customer and that the customer’s representative
stated it wanted to renew. Tim Player stated to Plaintiff that Amanda
Pilman is an administrative assistant with Lloyd & Associates and that it is
not uncommon for an administrator to make an error regarding subscription
renewals. Upon knowledge and belief, Mr. Player communicated all of these

statements to the Thompson Reuters investigator.

11

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 12 of 34

24,

As of July 1, 2019, the Lloyd & Associates account had approximately

seventy-five cases with various disputes.
25.

There existed no motive for Plaintiff to falsify, forge, or alter the subject
e-mail.

26.

During Plaintiffs employment by Defendant, Plaintiff never fabricated
or falsified customer correspondence, nor has Plaintiff ever disseminated any
intentional misrepresentation.

27,
Throughout Plaintiffs employment with Thomson Reuters, Plaintiff
was a dedicated, high-performing employee of Defendant.
28.
Defendant terminated Plaintiffs employment on July 1, 2019.
29.
Thomson Reuters provided Plaintiff no severance package whatsoever.
30.
Thomson Reuters has asserted that the alleged e-mail communication

of November 28 and 29, 2018 amounts to sales fraud.
12

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 13 of 34

31.
Plaintiff neither engaged nor participated in sales fraud.
32.

There was no sales fraud associated with the November 28 or 29, 2018
e-mails.

33.

Plaintiff had no opportunity to appeal the firing, the assertion that the
November 28 or 29, 2018 e-mails constituted sales fraud or any other
wrongful act, or clear her name.

34.

There existed no legitimate, non-discriminatory reason for Defendant
to terminate Plaintiffs employment.

35.

Defendant’s assertion that it terminated Plaintiff's employment for
sales fraud or any other wrongful act is pretext for unlawful discrimination.

36.
Thomson Reuters filled Plaintiffs former position with an employee

approximately 23 years younger than Plaintiff.

13

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 14 of 34

37.

Immediately prior to termination of Plaintiffs employment, her pay
included a base salary plus commissions. Plaintiff's 2019 base salary was
$125,000.00, and Plaintiff received commissions and bonus based upon region
performance. Plaintiff also received employment benefits including 401k,
pension, disability insurance, life insurance. Plaintiff was offered health care
benefits. In some years Plaintiff chose to accept them, and in other years she
opted for her spouse’s health care plan.

38.

Plaintiffs W-2 Box 1 income for 2016 was approximately$285,000.00,
for 2017 was approximately $320,000.00, for 2018 was approximately
$270,000. For January 1 — July 1, 2019, approximately half a year, Plaintiff
earned approximately $253,000 in W-2 Box 1 income, with six months left in
the year to earn additional salary and commission had Defendant not
terminated her employment. Defendant received other benefits or
compensation increasing her W-2 Box 5 income above the Box 1 income for

each of those years.

14

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 15 of 34

39.

Plaintiff was one of eight employees of Defendant with a pension plan.
Plaintiff's pension plan would have fully vested with an increase in benefits if
Plaintiff had reached 30 years of employment with Defendant.

AO.

Plaintiff participated in Thomson Reuters’ 401k plan. At the time of
Plaintiffs termination, her 2019 year-to-date contributions were $16,611.96.
Plaintiff intended to contribute approximately $32,000.00 annually to her
401k plan until her retirement.

Al.

Plaintiff intended to finish her career with Defendant. Plaintiff
intended to work for Defendant through at least 2028. Plaintiff was
considering retiring at the conclusion of 2028.

42,

After Defendant’s termination of her employment, Plaintiff diligently
sought to secure new employment. Defendant’s assertion that Plaintiff
engaged in sales fraud made more difficult Plaintiffs efforts to secure new

employment.

15

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 16 of 34

43.

Plaintiff secured new employment beginning April 2020. While
Plaintiff is grateful for and values her new employment, Plaintiffs current
compensation and benefits under her new employment are significantly
below Plaintiffs compensation while employed in management by Defendant.

44,

Plaintiff has been unable to secure new employment with compensation
and benefits similar to or exceeding the compensation and benefits she
received immediately prior to Defendant’s termination of her employment.

COUNT ONE
VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
45.

Plaintiff incorporates by reference paragraphs 1 through 44 of this

Complaint as if set forth herein verbatim.
46.

Plaintiff was 57 years of age at the time Defendant terminated her

employment. She was in a protected class under the ADEA.
AT.

Defendant terminated Plaintiffs employment.

16

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 17 of 34

48.

Plaintiff was well qualified for her job.

49.
Defendant replaced Plaintiff with a person substantially younger than
Plaintiff.
50.
Defendant terminated Plaintiffs employment because of Plaintiffs age.
51.

Defendant has not terminated employees younger than Plaintiff for
acts similar to or more egregious than the acts Defendant alleges Plaintiff
engaged in.

52.

Defendant held Plaintiff to a higher standard in the terms and
conditions of her employment than similarly-situated younger employees of
Defendant.

53.

Defendant disciplined Plaintiff, terminating her employment, in a

manner and degree Defendant has not applied to similarly-situated younger

employees.

17

 

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 18 of 34

54,

Defendant’s termination of Plaintiffs employment constitutes

discrimination on the basis of age in violation of the ADEA.
55.

Any purported legitimate, non-discriminatory reasons Defendant
proffers for terminating Plaintiff's employment are pretext for discriminating
against Plaintiff based upon her age.

56.

Defendant’s acts and omissions culminating in termination of Plaintiffs
employment constitute unlawful and willful discrimination against Plaintiff
based upon her age in violation of the ADEA.

57,

Defendant’s acts and omissions culminating in termination of Plaintiffs
employment constitute unlawful disparate treatment of Plaintiff because of
her age.

58.
Defendant has engaged in a pattern and practice of discriminating

against employees age 40 and over because of their age.

18

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 19 of 34

59.

As a result of Defendant’s discriminatory practices, Plaintiff and other
similarly-situated employees have been damaged; deprived of employment,
promotion, raises, compensation, and other terms and conditions of
employment; and disciplined more severely than younger employees engaging
in similar or more egregious conduct.

60.

As the proximate result of Defendant terminating Plaintiffs
employment on the basis of her age, Plaintiff has sustained losses of salary,
commissions, bonuses, income, benefits, and promotional opportunities.

61.

Plaintiff is entitled to reinstatement of her employment with Defendant
and recovery from Defendant of all back pay and benefits, raises, and
promotions she would have earned but for Defendant’s unlawful termination
of her employment.

62.

Absent reinstatement, Defendant is liable to Plaintiff for back pay and
benefits and front pay and benefits she has lost as the proximate result of
Defendant discriminating against her on the basis of age in amounts to be

proven at trial.

19

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 20 of 34

63.

Defendant’s conduct as stated in this Complaint shows that Defendant
willfully violated the ADEA. Defendant knew that its conduct violated the
ADEA. Defendant's conduct shows reckless disregard for Plaintiffs rights
under the ADEA. Defendant’s assertion that Plaintiff engaged in sales fraud
or other wrongful conduct constitutes a deception calculated to cover up
Defendant's knowing violation of the ADEA. Plaintiff is entitled to recover
from Defendant liquidated damages in an amount equal to back pay.

64,

Plaintiff is entitled to recover her costs and expenses of litigation,
including attorney’s fees, arising from Defendant discriminating against her
on the basis of age as provided by the ADEA.

COUNT TWO
VIOLATION OF TITLE VI OF THE CIVIL RIGHTS ACT OF 1964 AND
THE CIVIL RIGHTS ACT OF 1991
65.

Plaintiff incorporates by reference paragraphs 1 through 64 of this

Complaint as if set forth herein verbatim.
66.

Defendant terminated Plaintiffs employment because of Plaintiffs sex.

20

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 21 of 34

67.

Defendant has not terminated male employees for acts similar to or

more egregious than the acts Defendant alleges Plaintiff engaged in.
68.

Defendant held Plaintiff to a higher standard in the terms and
conditions of her employment than similarly-situated male employees of
Defendant.

69.

Defendant disciplined Plaintiff, terminating her employment, ina
manner and degree Defendant has not applied to similarly-situated male
employees.

70.

Defendant’s termination of Plaintiffs employment constitutes

discrimination on the basis of sex in violation of Title VII.
71.

Any purported legitimate, non-discriminatory reasons Defendant

proffers for terminating Plaintiff's employment are pretext for discriminating

against Plaintiff based upon her sex.

21

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 22 of 34

72.

Defendant’s acts and omissions culminating in termination of Plaintiffs
employment constitute unlawful and willful discrimination against Plaintiff
based upon her sex in violation of Title VII.

73.

Defendant’s acts and omissions culminating in termination of Plaintiffs
employment constitute unlawful disparate treatment of Plaintiff because of
her sex.

74,

Defendant has engaged in a pattern and practice of discriminating

against woman employees because of their sex.
75.

As a result of Defendant’s discriminatory practices, Plaintiff and other
female employees have been damaged; deprived of employment, promotion,
raises, compensation, and other terms and conditions of employment; and
disciplined more severely than male employees engaging in similar or more

egregious conduct.

22

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 23 of 34

76.

As the proximate result of Defendant terminating Plaintiffs
employment on the basis of her sex, Plaintiff has sustained losses of salary,
commissions, bonuses, income, benefits, and promotional opportunities.

77.

As the proximate result of Defendant terminating Plaintiffs
employment on the basis of her sex, Plaintiff has suffered emotional distress,
pain, and suffering.

78.

Plaintiff had an exceptional reputation in the information technology
industry until Defendant terminated her employment. Defendant’s
termination of Plaintiff and assertion that Plaintiff engaged in sales fraud
has damaged Plaintiffs personal and business reputation and relationships
and business and employment opportunities.

79.
As the proximate result of Defendant asserting that Plaintiff engaged

in sales fraud, Plaintiff has suffered emotional distress, pain, and suffering.

23

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 24 of 34

80.

Defendant is liable to Plaintiff for back pay and benefits and front pay
and benefits she has lost as the proximate result of Defendant discriminating
against her on the basis of sex in amounts to be proven at trial.

81.

Defendant’s conduct as stated in this Complaint constitutes disparate
treatment and shows that Defendant intentionally and willfully violated Title
VII. Defendant knew that its conduct violated the Title VII. Defendant’s
conduct shows malice or reckless disregard for Plaintiffs rights under Title
VII. Defendant engaged in reckless acts of discrimination in (a) terminating
Plaintiffs employment and (b) asserting that Plaintiff engaged in sales fraud
or other wrongful conduct. Defendant’s assertion that Plaintiff engaged in
sales fraud or other wrongful conduct constitutes a deception calculated to
cover up Defendant’s knowing violation of Title VII.

82.

Plaintiff is entitled to recover from Defendant compensatory damages

in amounts to be proven at trial pursuant under Title VII and the Civil

Rights Act of 1991.

24

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 25 of 34

83.

Defendant is liable to Plaintiff for Plaintiffs emotional distress, pain,
and suffering arising from Defendant discriminating against her on the basis
of sex in an amount to be determined by the enlightened conscious of a fair
and impartial jury.

84.

Defendant is liable to Plaintiff for damages to her personal and
business reputation and relationships and loss of business and employment
opportunity arising from Defendant terminating Plaintiffs employment and
asserting as the alleged legitimate, non-discriminatory reason for
termination of Plaintiffs employment that Plaintiff engaged in sales fraud or
other wrongful conduct.

85.

Plaintiff is entitled to recover from Defendant punitive damages in an
amount sufficient to penalize, punish, and deter Defendant as provided by
Title VII and the Civil Rights Act of 1991.

86.
Plaintiff is entitled to recover her costs and expenses of litigation,

including attorney’s fees, arising from Defendant discriminating against her

25

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 26 of 34

on the basis of sex as provided by Title VII, the Civil Rights Act of 1991, and
42 U.S.C. § 1988.
COUNT THREE
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
87.

Plaintiff incorporates by reference paragraphs 1 through 86 of this

Complaint as if set forth herein verbatim.
88.

Defendant’s conduct in terminating Plaintiff's employment on the basis
of unlawful discrimination and asserting that Plaintiff engaged in sales fraud
or other wrongful conduct was (a) intentional or reckless and (b) extreme and
outrageous.

89.

Defendant’s termination of Plaintiffs employment on the basis of
unlawful discrimination and assertion that Plaintiff engaged in sales fraud or
other wrongful conduct has caused Plaintiff emotional distress.

90.
The emotional distress suffered by Plaintiff as a result of Defendant’s

termination of Plaintiffs employment on the basis of unlawful discrimination

26

 

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 27 of 34

and assertion that Plaintiff engaged in sales fraud or other wrongful conduct
was and is severe.
91.

Defendant is liable to Plaintiff for the emotional distress she has
suffered as a result of Defendant’s termination of Plaintiff's employment on
the basis of unlawful discrimination and assertion that Plaintiff engaged in
sales fraud or other wrongful conduct.

COUNT FOUR
NEGLIGENCE
92.

Plaintiff incorporates by reference paragraphs 1 through 91 of this

Complaint as if set forth herein verbatim.
93.

Defendant failed to exercise ordinary care in conducting the

investigation of the November 28 and 29, 2018 e-mails.
94,
Defendant failed to exercise ordinary care in supervising the

investigation of the November 28 and 29, 2018 e-mails.

27

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 28 of 34

95.

Defendant failed to exercise ordinary care in relying upon the
investigation which Defendant engaged as to the November 28 and 29, 2018
e-mails.

96.

Defendant failed to exercise ordinary care in reviewing and scrutinizing
the alleged conclusions of the investigation of the November 28 and 29, 2018
e-mails.

97.

Defendant’s purported conclusion that Plaintiff engaged in sales fraud

or other wrongful conduct is an absurdity.
98.

Defendant alleges that Plaintiff engaged in sales fraud or other
wrongful conduct by typing “Please make sure our products renew!” on a
November 28, 2018 e-mail from a customer. Plaintiff does not recall typing
that statement. Regardless of whether she did (as a note to herself, for
internal e-mail correspondence to confirm her understanding, or otherwise),
that language was in bold, distinguishable from the text of the customer’s e-
mail, and similar to text “Also copying James as Tim does not have access to

this account” on Plaintiffs November 29, 2019 8:28 a.m. e-mail.

28

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 29 of 34

99.
There is no plausible motive for Plaintiff to have falsified the e-mail.
100.

Defendant failed to exercise ordinary care in asserting that Plaintiff

engaged in sales fraud or other wrongful conduct.
101.

Each instance of Defendant’s failure to exercise ordinary care stated
above constitutes negligence.

102.

Plaintiff had an exceptional reputation in the information technology
industry until Defendant terminated her employment, asserting that she
engaged in sales fraud. Defendant’s assertion that Plaintiff engaged in sales
fraud has damaged Plaintiffs personal and business reputation and
relationships and business and employment opportunities.

108.

Defendant’s negligence has caused Plaintiff to incur special damages
including:

a. Loss of income,

b. Loss of benefits,

c. Damage to Plaintiff's personal and business reputation,

29

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 30 of 34

d. Damage to Plaintiffs business and employment opportunities,
and
e. Emotional pain and suffering,

for which Defendant is liable to Plaintiff.
104.

Defendant’s negligence has caused Plaintiff general damages to be
determined by the enlightened conscious of a fair and impartial jury, for
which Defendant is liable to Plaintiff.

COUNT FIVE
PUNTIVE DAMAGES UNDER GEORGIA LAW
105.

Plaintiff incorporates by reference paragraphs 1 through 104 of this

Complaint as if set forth herein verbatim.
106.

Defendant’s actions show willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which would raise the

presumption of conscious indifference to consequences.

30

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 31 of 34

107.

Plaintiff is entitled to recover from Defendant punitive damages in an
amount sufficient to punish or penalize Defendant or deter Defendant from
engaging in such conduct in the future pursuant to O.C.G.A. § 51-12-5.1.

COUNT SIX
ATTORNEY’S FEES UNDER GEORGIA LAW
108.

Plaintiff incorporates by reference paragraphs 1 through 107 of the

Complaint as if set forth verbatim herein.
109.

Counsel for Plaintiff gave Defendant written notice of Plaintiffs
assertions of discrimination, first in October 2019, and an opportunity to
discuss resolution of all claims before pursuing a claim with the EEOC and
before filing this lawsuit. Plaintiffs claims remain unaddressed and

unresolved.

110.
Defendant has acted in bad faith, been stubbornly litigious, and caused

Plaintiff unnecessary trouble and expense. Accordingly Plaintiff is entitled to

31

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 32 of 34

recover her expenses of litigation, including attorneys’ fees, pursuant to

O.C.G.A. § 13-6-11.

(1)
(2)

JURY DEMAND
Plaintiff demands trial by jury to all issues so triable in this action.
PRAYERS FOR RELIEF
WHEREFORE, Plaintiff prays that this Court:
Grant trial by jury;
Enter judgment in favor of Plaintiff and against Defendant for:
a. Back pay and benefits,
b. Front pay and benefits,
c. Damages for Plaintiffs emotional distress,
d. Damages to Plaintiff's personal and business reputation and
business and employment opportunities,
e. Compensatory damages in an amount to be proven at trial,
f. Liquidated damages under the ADEA,

g, Punitive damages under Title VII and the Civil Rights Act of

1991,

h. Punitive damages under Georgia law, and

1. Plaintiffs costs and expenses of litigation, including attorney’s
fees;

32

 

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 33 of 34

(3) Order that Defendant reinstate Plaintiffs employment with all
promotions, raises, and benefits she would have received or to which she
would have been entitled had Defendant not engaged in unlawful
employment discrimination and enter judgment in favor of Plaintiff and
against Defendant for all back pay and benefit, losses, and damages she
incurred during the period beginning with Defendant’s termination of
Plaintiffs employment through reinstatement;
(4) Grant Plaintiff all relief to which this Court finds her entitled under
the ADEA, Title VII, the Civil Rights Act of 1991, and other applicable law;
and
(5) Grant Plaintiff such further relief as this Court deems just and proper.
This 26 day of October, 2020.

SMITH, GILLIAM, WILLIAMS & MILES, P.A.
Attorneys for es

By: BE LE.

“™M. Tyler Smith” *
Georgia Bar No. 661685

a

P.O. Box 1098

Gainesville, Georgia 30503-1098
(770) 536-3381
tsmith@sgwmfirm.com

33

 
Case 1:20-cv-04378-MHC-AJB Document1 Filed 10/26/20 Page 34 of 34

CERTIFICATE OF FONT SIZE
The undersigned counsel for Plaintiff certifies that this Complaint is
prepared in Century Schoolbook font, 13 point.
This 26 day of October, 2020.

SMITH, GILLIAM, WILLIAMS & MILES, P.A.
Attorneys for eo —
By: 2A gy

Mi, yer Smith 7

Georgia Bar No. 661685

34

 
